DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1- 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 (lines 9- 12) and claim 20 (lines 9- 12) are objected to because of the following informalities:  lines 9- 12- ‘wherein the first thrombus removal member and the second thrombus removal member are rotatably coupled to the elongate delivery member connected, a thrombus can be clamped between the first thrombus removal member and the second thrombus removal member’ should be amended to - - wherein the first thrombus removal member and the second thrombus removal member are rotatably coupled to the elongate delivery member and, a thrombus can be clamped between the first thrombus removal member and the second thrombus removal member - - to correct an apparent typographical error.  Appropriate correction is required.
Claims 2- 17 are objected to for being dependent off claim 1.
Claim 3 is objected to because of the following informalities:  line 4- ‘the first stent bars’ should be amended to - - the plurality of first stent bars- - to maintain consistent claim terminology.  Appropriate correction is required.  
Claims 4- 5 and 10- 11 are objected for being dependent off claim 3.
Claim 3 is objected to because of the following informalities:  line 5- ‘each first stent bars’ should be amended to - - each of the plurality of first stent bars- - to maintain consistent claim terminology.  Appropriate correction is required.
Claims 4- 5 and 10- 11 are objected for being dependent off claim 3.
Claim 6 is objected to because of the following informalities:  lines 3- 5 ‘the plurality of first stent bars extend towards a distal direction in a spirally mutually-separated manner from the starting part which is the connection part between each of the first stent bars and the connecting member’ should be amended to - - the plurality of first stent bars extend towards a distal direction in a spirally mutually-separated manner from [[the]] a starting part which is [[the]] a connection part between each of the first stent bars and the connecting member- - although it is clear that the starting point and the connection part are referring to joining of the stent bar and connecting member, the amendment would provide proper antecedent basis.  Appropriate correction is required.
Claims 7 and 12 are objected to for being dependent off claim 6.
Claim 13 is objected to because of the following informalities:  lines 1- 2 ‘the plurality of thrombus removal member’ should be amended to - - the plurality of thrombus removal members - - to correct an apparent typographical error.  Appropriate correction is required.
Claim 14 is objected to for being dependent off claim 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the thrombus removal member" in lines 3- 4.  There is insufficient antecedent basis for this limitation in the claim.  Since claim 1 recites “a plurality of thrombus removal members” in lines 2- 3 and since claim 1 further recites, “wherein the plurality of thrombus removal members comprise at least a first thrombus removal member and a second thrombus removal member,” it is unclear to which thrombus removal member the limitation "the thrombus removal member" in lines 3- 4 is referring.  
It is noted that claim 2 (lines 1- 2) and claim 6 (lines 1- 2) also recite "the thrombus removal member."  
Claims 2- 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 1.
Claims 3- 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 2.
Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 6.
Claim 20 recites the limitation "the plurality of thrombus removal members" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, “the thrombus removal member” and “the plurality of thrombus removal members” are broadly interpreted as any and/or all thrombus removal member(s).
Claim Rejections - 35 USC § 102/ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1- 7 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brady et al. (US Pub. No. 2013/0345739 A1).

    PNG
    media_image1.png
    656
    902
    media_image1.png
    Greyscale

Regarding claim 1, Brady discloses a thrombus removal device (4301) (Figs. 78a- 78b), wherein the thrombus removal device (4301) comprises an elongated delivery member (411, 4309) (Figs. 20a, 78a- 78b) and a plurality of thrombus removal members (414, 4302, 4303, 4304) (Figs. 20a, 78a- 78b) disposed on the elongated delivery member (411, 4309) (P. [0546] - - since the engaging basket 414 may be any of the baskets described in this invention and is attached to a proximal collar 413 mounted on a shaft 411, the baskets 4302, 4303, 4304 of device 4301 are interpreted as having the features of basket 414), the thrombus removal member (414, 4302, 4303, 4304) has a compressed configuration and an expanded configuration formed from the compressed configuration by means of self-expansion (Abstract, P. [0065], [0503] - - a shape-memory material, preferably nitinol…self-expandable from a collapsed configuration to an expanded configuration); and at least one thrombus removal member (414, 4302, 4303, 4304) among the plurality of thrombus removal members (414, 4302, 4303, 4304) is rotatably connected to the elongated delivery member (411, 4309) (P. [0546] - - , engaging basket 414 may be any of the baskets described in this invention and is attached to a proximal collar 413 mounted on a shaft 411. The shaft 411 has a proximal stop 412 and a distal stop 415, in a manner that it allows engaging basket 414 rotate and to self-align into a preferred orientation in a tortuous artery) wherein the plurality of thrombus removal members (414, 4302, 4303, 4304) comprise at least a first thrombus removal member (414, 4302) and a second thrombus removal member (414, 4303), wherein the first thrombus removal member (414, 4302) and the second thrombus removal member (414, 4303) are rotatably coupled to the elongate delivery member (411, 4309) and, a thrombus (4308) (Fig. 78a) can be clamped between the first thrombus removal member (414, 4302) and the second thrombus removal member (414, 4303) (P. [0683] - - since middle clot engaging segment 4303 is connected at its proximal end to collar 4306 which is slidable on shaft 4309 between collars 4305 and 4307, middle clot engaging segment 4303 is capable of clamping clot between the first thrombus removal member (414, 4302) and the second thrombus removal member (414, 4303)).
Alternatively, it would have been obvious to one having ordinary skill in the art to modify the thrombus removal device (4301) of Figs. 78a- 78b such that the first thrombus removal member (4302) and the second thrombus removal member (4303) are rotatably coupled to the elongate delivery member (4309) because it would allow the individual thrombus removal members to articulate in order to conform to the bends of the vessel with minimal loss of expanded shape in a manner that it allows the individual thrombus removal members to rotate and to self-align into a preferred orientation in a tortuous artery, particularly given that Brady states that thrombus removal member (414) may be any of the thrombus removal members described in this invention (P. [0546]).
Regarding claim 2, Brady further discloses wherein the thrombus removal member (414, 4302, 4303, 4304) comprises a connecting member (413, 4305, 4306, 4307) (Figs. 20a, 78a- 78b) located at a proximal end of the thrombus removal member (414, 4302, 4303, 4304) and a grid frame extending towards a distal direction from the connecting member; and each grid on the grid frame is a thrombus entrance (Fig. 78a).
Regarding claim 3, Brady further discloses wherein the grid frame comprises a plurality of first stent bars (R1- R4) connected to the connecting member (413, 4305, 4306, 4307); the plurality of first stent bars (R1- R4) extend towards the distal direction in a mutually-separated manner from a starting part which is a connection part formed between the first stent bars (R1- R4) and the connecting member (413, 4305, 4306, 4307); an end of each first stent bar splits (R2) into two second stent bars (C2-A, C2-B) (See Annotated Fig. 78a pointing out, only as an example for clarity purposes, first stent bar (R2) splitting into two second stent bars (C2-A, C2-B); it is noted that Figs. 78a- 78b show that each of the first stent bars R1- R4 split into two second stent bars) extending towards the distal direction in a mutually-separated manner; and ends of two adjacent second stent bars (C2-A, C2-B) which are split by the different first stent bars (R2) converge at a point (P).
Regarding claim 4, Brady further discloses wherein each distal convergence point of the grid frame (P) tends to converge towards a central axis of the grid frame (“A”) (See Annotated Fig. 78a).
Regarding claim 5, Brady further discloses wherein the length of the first stent bar (R2) is less than that of the second stent bar (C2-A) (See Annotated Fig. 78a).
Regarding claim 6, Brady further discloses wherein the grid frame of the thrombus removal member comprises (414, 4302, 4303, 4304) a plurality of first stent bars (R1-R4) connected to the connecting member (413, 4305, 4306, 4307); the plurality of first stent bars (R1- R4) extend towards a distal direction in a spirally mutually-separated manner from the starting part which is the connection part between each of the first stent bars (R1- R4) and the connecting member (413, 4305, 4306, 4307) (It is noted that first stent bars associated with Brady Figs. 78a- 78b are similar to and extend in the same manner as applicant’s first stent bar 3022 as shown in applicant’s Fig. 9); the spiral direction of each first stent bar (R1- R4) is the same; an end of each of the first stent bars (R2) splits into two second stent bars (C2-A, C2-B) extending towards a distal direction in a mutually-separated manner; and ends of two adjacent second stent bars (C2-A, C2-B) which are split by the different first stent bars (R2) converge at a point (P) (See Annotated Fig. 78a).
Regarding claim 7, Brady further discloses wherein the distal converging portion of the second stent bars forms a "V"-shaped structure (“V”) (See Annotated Fig. 78a); an opening of the "V"-shaped structure is towards the proximal end of the thrombus removal member (414, 4302, 4303, 4304); and an included angle formed by the inner tangents on both sides of the "V"-shaped structure increases first and then decreases from the proximal direction to the distal direction of the thrombus removal member (414, 4302, 4303, 4304) (See Annotated Fig. 78a).

Claim(s) 8- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Galdonik et al. (US Pub. No. 2005/0209631 A1).
Regarding claim 8, Brady discloses the apparatus of claim 2, Brady further disclosing:
(claims 8- 12) wherein the connecting member (413, 4305, 4306, 4307) on the at least one thrombus removal member (414, 4302, 4303, 4304) is a sleeve (P. [0546] - - proximal collar 413); the sleeve is sleeved on the elongated delivery member (411, 4309) in a clearance fit mode.
Brady further disclosing wherein the connecting member (413) rotates along an apparently spiral or helical elongated delivery member (411) (See Fig. 20a) (P. [0546]), but Brady does not explicitly disclose
(claims 8- 12) a guide groove arranged on the sleeve as claimed.
However, Galdonik teaches a thrombus removal device in the same field of endeavor (Abstract) having an elongated delivery member (452, 520) (Fig. 34) and a rotating collet (530) (Fig. 34) or sleeve thereon, the sleeve (530) having
(claims 8- 12) a guide groove (532) (Fig. 34) spirally extending towards the distal direction from a proximal direction is arranged on an inner wall of the sleeve (530) (See Fig. 34) (P. [0108]); and a limiting piece (503) (Fig. 34) in sliding fit with the guide groove (532) is arranged on the elongate delivery member (452, 520) (See Fig. 34) (P. [0108]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s inventio to modify the inner wall of the connecting member associated with Brady to include a guide groove and limiting fit as taught by Galdonik because it would predictably rotatably couple the connecting member to the elongated delivery member and predictably provide relative motion between the two (Galdonik - - P. [0108]).

Claim(s) 13- 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Marks (US Pub. No. 2015/0250497 A1).
	Regarding claim 13, Brady discloses the apparatus of claim 2, Brady further discloses 
	(claim 13) wherein the plurality of thrombus removal members (414, 4302, 4303, 4304) further comprises a third thrombus removal member (414, 4304), the first thrombus removal member (414, 4302), the second thrombus removal member (414, 4303) and the third thrombus removal member (414, 4304) are arranged successively from a proximal end to a distal end (See Fig. 78a) ([0546] - - the thrombus removal member 414 is applicable to the embodiment of Figs. 78a- 78b); the third thrombus removal member (414, 4304) is fixedly or rotatably connected to the elongated delivery member (411, 4309); and the first and second thrombus removal members (414, 4302, 4303) can further move towards the distal end from the proximal end or towards the proximal end from the distal end along an axial direction of the elongated delivery member (411, 4309).
	Brady further disclosing that all three thrombus removal members (4302, 4303, 4304) are capable of rotating and sliding along the elongated delivery member (411, 4309) (See Fig. 20a) (P. [0546]), but Brady does not disclose
	(claim 13) a movable range of the first thrombus removal member is greater than that of the second thrombus removal member as claimed.
	However, Marks teaches a thrombus removal device in the same field of endeavor (Abstract) having a first, second and third thrombus removal members (65, 67) (Figs. 1A- 5A) 
	(claim 13) a movable range of the first thrombus removal member (65) and a movable range of the second thrombus member (67) (Ps. [0014], [0099], [0126] - - the space/distance between two or more of the engaging elements can be adjusted so as to maximize the grabbing/capturing/removal of an occlusion from the body lumen).
	Modified Brady discloses the claimed invention but does not explicitly disclose the movable range of the first thrombus removal member is greater than that of the second thrombus removal member.  Marks sets forth that the movable range between two or more thrombus removal members is a result effective variable, wherein the movable range is adjusted so as to maximize the grabbing/capturing/removal of an occlusion from the body lumen (Marks- - P. [0126]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to adjust the movable range between the first and second thrombus removal members associated with Brady such that  the movable range of the first thrombus removal member is greater than that of the second thrombus removal member, for the purpose of maximizing the grabbing/capturing/removal of an occlusion from the body lumen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 14, Brady in view of Marks discloses the apparatus of claim 13, Brady further disclosing wherein a connecting member (413, 4305) on the first thrombus removal member (414, 4302) (See Figs. 20a, 78a- 78b) (P. [0546] - - rotatably coupled thrombus removal member 414 is applicable to the basket arrangement in Figs. 78a- 78b) is a first sleeve (P. [0546] - - proximal collar 413), and a connecting member (413, 4306) on the second thrombus removal member (414, 4303) (See Figs. 20a, 78a- 78b) (P. [0546] - - rotatably coupled thrombus removal member 414 is applicable to the basket arrangement in Figs. 78a- 78b) is a second sleeve; and the first sleeve and the second sleeve are sleeved on the elongated delivery member (411, 4309) in a clearance fit mode; first limiting pieces (412, 414) (Fig. 20a) (P. [0546]) are respectively arranged on the elongated delivery member (411, 4309) located at a proximal side and a distal side of the first sleeve (See Fig. 20a); and a space is reserved between the two first limiting pieces (412, 414) (See Fig. 20a), so that the first thrombus removal member (414, 4302) is configured to move towards the distal end from the proximal end or towards the proximal end from the distal end (See Fig. 20a- - showing double arrow indicating both proximal and distal directions); second limiting pieces (412, 414) (Fig. 20a) (P. [0546]) are respectively arranged on the elongated delivery member (411, 4309) located at a proximal side and a distal side of the second sleeve (See Fig. 20a); and a space is reserved between the two second limiting pieces (412, 414) (See Fig. 20a), so that the second thrombus removal member (414, 4303) is configured to move towards the distal end from the proximal end or towards the proximal end from the distal end (See Fig. 20a- - showing double arrow indicating both proximal and distal directions; See Figs. 78a- 78b - - showing distal movement of the second thrombus removal member 4303) (Ps. [0546], [0683] - - since rotatably coupled thrombus removal member 414 is applicable to the basket arrangement in Figs. 78a- 78b, second thrombus removal member (414, 4303) movement towards the distal end from the proximal end or towards the proximal end from the distal end includes the second limiting pieces and space therebetween as shown in Fig. 20a).
	Brady does not disclose
	(claim 14) a space between the two first limiting pieces is greater than that between the two second limiting pieces as claimed.
	However, Marks teaches a thrombus removal device in the same field of endeavor (Abstract) having a first, second and third thrombus removal members (67, 68) 
	(claim 14) a space between the two first limiting pieces and a space between the two second limiting pieces (P. [0114] - - the engaging element may contain or be attached to a short inner element connector tubing and an outer element connector tubing. The connection wire may be attached between the walls of two tubing and the central wire may pass through (inside) the inner element connector tubing. Therefore, the engaging elements can move (slide) along the central wire without being fixed at a certain position).  The short inner and outer elements are interpreted as being analogous to two limiting pieces which are analogously applicable to the first and second thrombus removal members.
	Modified Brady discloses the claimed invention but does not explicitly disclose the space between the two first limiting pieces is greater than that between the two second limiting pieces.  Marks sets forth that the movable range between two or more thrombus removal members is a result effective variable, wherein the movable range is adjusted so as to maximize the grabbing/capturing/removal of an occlusion from the body lumen (Marks- - P. [0126]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to adjust the movable range between the first and second thrombus removal members associated with Brady such that the space between the two first limiting pieces is greater than that between the two second limiting pieces, for the purpose of maximizing the grabbing/capturing/removal of an occlusion from the body lumen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claims 15- 16, Brady discloses the apparatus of claim 1, but Brady does not explicitly disclose an embodiment including 
	(claim 15) an anti-falling member configured at the distal end of the elongated delivery member as claimed.
However, Marks teaches a thrombus removal device in the same field of endeavor (Abstract) having a first, second and third thrombus removal members (67, 68)
(claim 15) wherein the thrombus removal device further comprises an anti-falling member (90) (Figs. 4- 5A, 11A- 11B) configured at the distal end of the elongated delivery member (10, 190) (Figs. 4- 5A, 11A- 11B); the anti-falling member (90) comprises a second connecting member (80) (Figs. 4- 5A, 11A- 11B) located at a proximal end of the anti-falling member (90) and a second grid frame extending towards a distal direction from the second connecting member (80); and the second grid frame has at least two sets of grids in an axial direction of the elongated delivery member (10, 190) (Ps. [0132] - - the most distal engaging element (90) functions as a capturing element; distal engaging element (90) that also may function as distal filter);
(claim 16) wherein a plurality of stent bars are arranged on a distal end of the anti-falling member; distal ends of the plurality of stent bars converge at a point to form a stent bar bundle (See Fig. 4) (P. [0140] - - the distal end (or tip) of the distal engaging element can be closed by the distal connector (150); This distal engaging element, especially in a distal filter form, can prevent clot debris from going downstream. If the clot (or occlusion) fragments during the treatment procedure, and generates debris, the debris can be caught (collected or contained) by this distal filter element (90). Since the profile of the distal engaging (filter) element is large, preferably slightly larger than the diameter of the vessel in the retrieval pass, the debris may not be able to escape between the engaging element and the wall of the vessel. In this embodiment the distal engaging element can also function to cinch or hold clot with the more proximal adjacent engaging element).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device of Brady to include an anti-falling member comprising a second connecting member and a second grid frame including a plurality of stent bars converging distally at a point to form a stent bar bundle as taught by Marks because it would prevent clot debris from going downstream (Marks - - P. [0140]).
Regarding claim 20, Brady discloses a thrombus removal device (4301) (Figs. 78a- 78b), wherein the thrombus removal device (4301) comprises an elongated delivery member (411, 4309) (Figs. 20a, 78a- 78b) and a thrombus removal member (414, 4302, 4303, 4304) (Figs. 20a, 78a- 78b) disposed on the elongated delivery member (411, 4309), 
Wherein the thrombus removal member (414, 4302, 4303, 4304) has a compressed configuration and an expanded configuration formed from the compressed configuration by means of self-expansion (Abstract, P. [0065], [0503] - - a shape-memory material, preferably nitinol…self-expandable from a collapsed configuration to an expanded configuration); 
and the removal member (414, 4302, 4303, 4304) is rotatably connected to the elongated delivery member (411, 4309) (P. [0546] - - since the engaging basket 414 may be any of the baskets described in this invention and is attached to a proximal collar 413 mounted on a shaft 411, the baskets 4302, 4303, 4304 of device 4301 are interpreted as having the features of basket 414, including being individually rotatably coupled to the elongated delivery member), wherein the plurality of thrombus removal members (414, 4302, 4303, 4304) comprise at least a first thrombus removal member (414, 4302) and a second thrombus removal member (414, 4303), wherein the first thrombus removal member (414, 4302) and the second thrombus removal member (414, 4303) are rotatably coupled to the elongate delivery member (411, 4309) and, a thrombus (4308) (Figs. 78a- 78b) can be clamped between the first thrombus removal member and the second thrombus removal member (P. [0683] - - since middle clot engaging segment 4303 is connected at its proximal end to collar 4306 which is slidable on shaft 4309 between collars 4305 and 4307, middle clot engaging segment 4303 is capable of clamping clot between the first thrombus removal member (414, 4302) and the second thrombus removal member (414, 4303)).
Alternatively, it would have been obvious to one having ordinary skill in the art to modify the thrombus removal device (4301) of Figs. 78a- 78b such that the first thrombus removal member (4302) and the second thrombus removal member (4303) are rotatably coupled to the elongate delivery member (4309) because it would allow the individual thrombus removal members to articulate in order to conform to the bends of the vessel with minimal loss of expanded shape in a manner that it allows the individual thrombus removal members to rotate and to self-align into a preferred orientation in a tortuous artery, particularly given that Brady states that thrombus removal member (414) may be any of the thrombus removal members described in this invention (P. [0546]).
Brady does not explicitly disclose an embodiment including 
(claim 20) an anti-falling member configured at the distal end of the elongated delivery member as claimed.
However, Marks teaches a thrombus removal device in the same field of endeavor (Abstract) having a first, second and third thrombus removal members (67, 68)
(claim 20) wherein the thrombus removal device comprises an elongated delivery member (10, 190) (Figs. 4- 5A, 11A- 11B), a thrombus removal member (65, 67) (Figs. 4- 5A, 11A- 11B) disposed on the elongated delivery member (10, 90), and an anti-falling member (90) (Figs. 4- 5A, 11A- 11B) disposed at a distal end of the elongated delivery member (10, 90); wherein the thrombus removal member (65, 67) and the anti-falling member (90) each have a compressed configuration and an expanded configuration formed from the compressed configuration by means of self-expansion (Ps. [0136] - - Upon unsheathing, the central wire (10) may be held stable so that the distal engaging element (90) that is fixed at the distal end of the central wire can be stabilized. The friction between the inner lumen of the microcatheter and the surface of the engaging elements (65 and 67) …After unsheathing, the engaging elements may self-expand. An operator can adjust the spaces between the engaging elements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device of Brady to include a self-expanding anti-falling member as taught by Marks because it would prevent clot debris from going downstream (Marks - - P. [0140]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Marks et al. (US Pub. No. 2015/0250497 A1) as applied to claim 16 above, and further in view of Borillo et al. (US Pub. No. 2002/0138094 A1).
Regarding claim 17, Brady in view of Marks discloses the apparatus of claim 16, but Brady in view of Marks does not explicitly disclose
(claim 17) a spring is wound around the exterior of the stent bar bundle as claimed.
However, Borillo teaches a vascular filter system for capture and retrieval of thrombus in the same field of endeavor (Abstract), including a stent bar bundle 258 (Fig. 8) (P. [0057])
(claim 17) wherein a spring (254) (Fig. 8) is wound around the exterior of the stent bar bundle (258); and the stent bar bundle (258) and the spring constitute a guide section of the thrombus removal device (252) (Fig. 8) (Ps. [0041], [0057] - - Distal ends 264 of the basket wires 258 are encompassed by a radiopaque marker or crimp band 266 that is attached to core wire 250 and/or spring coil 254; spring (254) is wound around the exterior of stent bar bundle (258) via crimp band 266; Moveable core wire 250 of the structure shown in FIG. 8 comprises a floppy tip 252; a shapeable soft "floppy" tip at its extreme distal end provides flexibility and maneuverability to guidewire).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the stent bar bundle associated with Brady in view of Marks to include a spring wound around its exterior, the spring comprising a guide section of the thrombus removal device as taught by Borillo because it would provide flexibility and maneuverability to the elongated delivery member (Borillo - - P. [0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771